1                                                                                                        O
                                                                                                       JS-6
2
3
4
5
6
7
8
9
                             United States District Court
10
                             Central District of California
11
     INNOVA SOLUTIONS, INC,                                Case № 2:18-CV-07901-ODW (PLAx)
12
                            Plaintiff,
13                                               ORDER GRANTING
            v.                                   DEFENDANT’S UNOPPOSED
14                                               MOTION TO TRANSFER VENUE
     KATHY A. BARAN, Director of                 TO THE NORTHERN DISTRICT OF
15   California Service Center, U.S. Citizenship CALIFORNIA [11]
     and Immigration,
16
                            Defendant.
17
18
19                 I.   INTRODUCTION & PROCEDURAL BACKGROUND
20          Presently before the Court is Defendant’s unopposed Motion to Transfer Venue
21   to the Northern District of California (“Motion”). (Mot., ECF No. 11.) For the
22   reasons that follow, Defendant’s Motion is GRANTED. 1
23          On September 11, 2018, Plaintiff initiated the instant suit challenging
24   Defendant’s denial of Form I-129 petitions filed on behalf of Pratima Lingampalli and
25   Aruna Sankar Battepati. (See generally Compl., ECF No. 1.) Plaintiff filed petitions
26   seeking to classify Ms. Lingampalli and Mr. Battepati as H-1B nonimmigrant workers
27
28   1
      After carefully considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
1    pursuant to 8 U.S.C. § 1101(a)(15)(H). (Id. at 2.) Ms. Lingampalli’s petition was
2    filed as an extension, as Defendant previously determined she was eligible for H-1B
3    nonimmigrant status.      However, Defendant denied her petition because her
4    employment “no longer constituted a specialty occupation within the meaning of 8
5    U.S.C. § 1101(a)(15)(H) and 8 C.F.R. § 214.2(h)(4).” (Id. at 2.) Mr. Battepati, by
6    contrast, saw his petition denied because the Defendant concluded that Plaintiff failed
7    to document a valid employer-employee relationship. (Id.) Plaintiff seeks relief under
8    the Administrative Procedure Act, maintaining that the Defendant’s denials are
9    arbitrary, capricious, amount to an abuse of discretion, and are otherwise not in accord
10   with 5 U.S.C. § 706(2). (Id.)
11         Plaintiff is a legal entity incorporated under the laws of Delaware with its
12   principal place of business in Santa Clara, California, which is within the jurisdiction
13   of the Northern District of California. (Id. at 3.) Defendant is the Director of the
14   California Service Center, the federal agency within the Department of Homeland
15   Security, U.S. Citizenship and Immigration Service, that is required under law to
16   supervise, implement, and interpret the Immigration and Nationalization Act (“INA”).
17   Plaintiff premises jurisdiction on 28 U.S.C. § 1331, in that the action arises under the
18   Constitution and laws of the United States. (Id.) Specifically, under the INA, 8 U.S.C
19   §§ 1151–1537, and 5 U.S.C. §§ 702, 705 of the Administrative Procedures Act. (Id.)
20   Plaintiff places venue within this district because the adjudications took place here.
21   (Id. 3–4.)
22                II.   PLAINTIFFS’ FAILURE TO OPPOSE THE MOTION
23         Local Rule 7-12 allows the Court to grant motions as unopposed in the event
24   that a timely opposition is not filed. C.D. Cal. L.R. 7-12; Ghazali v. Moran, 46 F.3d
25   52, 53 (9th Cir. 1995) (affirming dismissal on the basis of unopposed motion to
26   dismiss, where local rule permitted such a dismissal). In determining whether to grant
27   an unopposed motion to dismiss—a far more substantive motion than the one at issue
28   here—courts weigh the following factors: “(1) the public’s interest in expeditious




                                                2
1    resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
2    prejudice to the defendants; (4) the public policy favoring disposition of cases on their
3    merits; and (5) the availability of less drastic sanctions.” Ghazali, 46 F.3d at 53
4    (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
5          Here, Plaintiff did not oppose the Motion, despite being served with it. This
6    alone “may be deemed consent to the granting . . . of the motion.” C.D. L.R. 7-12.
7    Further, the Court sees no prejudice to the non-moving defendants, and this case will
8    still be decided on the merits. See Ghazali, 46 F.3d at 53. The Court construes
9    Plaintiff’s failure to respond to the Motion as consent to the granting of it. Id.
10   However, for the sake of completeness, the Court will also analyze whether venue is
11   appropriate in the Northern District of California.
12                               III.   TRANSFER OF VENUE
13         28 U.S.C. § 1391(e)(1) provides that when a defendant is an officer or
14   employee of the United States, an action may, except as otherwise provided by law,
15   “be brought in any judicial district where (A) a defendant in the action resides; (B) a
16   substantial part of the events or omissions giving rise to the claim occurred . . .; or (C)
17   the plaintiff resides if no real property is involved in the action.”
18         Here, venue is proper under subsection (B) because the H-1B request was
19   adjudicated in the Central District of California. Venue is also proper in the Northern
20   District of California under subsection (C) because the Plaintiff, as a corporation,
21   resides where its principal place of business is located—in the Northern District of
22   California, and no real property is involved in this action. See 28 U.S.C. § 1391(c)(2)
23   (stating that a plaintiff shall be deemed to reside “only in the judicial district in which
24   it maintains its principal place of business”).
25         28 U.S.C. § 1404(a) allows a district court to transfer a civil action “[f]or the
26   convenience of parties and witnesses, in the interest of justice . . . to any other district
27   or division where it might have been brought or to any district or division to which all
28




                                                  3
1    parties have consented.” The Ninth Circuit has found the following factors relevant in
2    determining whether a transfer is appropriate:
3                (1) the location where the relevant agreements were
                 negotiated and executed, (2) the state that is most familiar
4                with the governing law, (3) the plaintiff’s choice of forum,
5                (4) the respective parties’ contacts with the forum, (5) the
                 contacts relating to the plaintiff’s cause of action in the
6
                 chosen forum, (6) the differences in the costs of litigation in
7                the two forums, (7) the availability of compulsory process to
8
                 compel attendance of unwilling non-party witnesses, and (8)
                 the ease of access to sources of proof.
9
     Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000).
10
           The following GNC factors weigh in favor of transferring this action to the
11
     Northern District of California:
12
        • Location of Agreements: this action stems from the denial of H-1B
13
           nonimmigrant status, and thus there is no agreement to evaluate;
14
        • Governing Law: this action is governed by federal law, and the Northern
15
           District and Central District of California are both equally qualified to decide
16
           this action;
17
        • Plaintiff’s Choice of Forum: Plaintiff failed to oppose this Motion, and thus are
18
           deemed to have consented to the transfer, despite filing the action in the Central
19
           District; C.D. Cal. L.R. 7-12;
20
        • Respective Contacts:      As set forth above, Plaintiffs reside in Santa Clara,
21
           California, within the Northern District (Compl. ¶ 3;)
22
        • Costs, Witnesses, & Proof:        Trying the case in the Northern District will
23
           decrease costs due to the existence of similar ongoing litigation, which will
24
           have an impact on the pendant case. See, e.g., Innova Solutions, Inc. v. Baran,
25
           No. 17-cv-03674, 2018 WL 4913632 (N.D. Cal. Oct. 10, 2018) (granting
26
           summary judgment to USCIS concerning Innova’s Form I-129 petition for an
27
           intended H-1B visa beneficiary to be a “technical recruiter[.]”) Moreover, the
28
           Northern District can more readily compel attendance of unwilling witnesses



                                                4
1           given that the witnesses are located within 100 miles of the Northern District’s
2           location. Fed. R. Civ. P. 45(c)(1)(A).
3           On balance and considering Plaintiff’s failure to oppose the Motion, venue is
4    proper in the Northern District, and transfer is both more convenient for the parties
5    and in the interest of justice.
6                                        IV.   CONCLUSION
7           For the foregoing reasons, Defendant’s Motion (ECF No. 11) is GRANTED,
8    and the Clerk of Court is hereby ORDERED to transfer this case to the District Court
9    for the Northern District of California.
10
11          IT IS SO ORDERED.
12
13          April 9, 2019
14
15                                     ____________________________________
16                                              OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                  5
